Citation Nr: 1220560	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  04-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of an injury to the low back, hips, and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to September 1954. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

The matter was previously before the Board in September 2007, July 2009; and May 2011, at which time the case was remanded for further development.  Among other things, the case was remanded to obtain VA medical records for the period from 1956 to 2000, provide additional notification to the Veteran, and be accorded a VA medical examination to address the nature and etiology of his current disabilities of the low back, hip, and shoulders.  As detailed below, the purported VA medical records from 1956 to 2000 are unavailable, the Veteran has been provided adequate notification regarding this case, and he was accorded multiple VA medical examinations with a recent October 2011 addendum/opinion that is adequate for resolution of the issues decided herein.  All other development directed by the Board's remands appears to have been accomplished.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In statements, the veteran also appears to raise the issue of service connection for high blood pressure.  See original claim and statement of June 2006.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action which may include clarifying whether it was the Veteran's intent to file a claim for service connection.

The issue of entitlement to service connection for residuals of injuries to the shoulders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current low back disorder was incurred in active service.

2.  The preponderance of the competent medical and other evidence of record reflects the Veteran's hips disorder is the result of his low back disorder, and was not incurred in active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.303 (2011).

2.  Service connection is not warranted for a disorder of the hips.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2002, which is clearly prior to the September 2003 rating decision that is the subject of this appeal.  He was sent additional notification via letters dated in March 2004 and October 2007, followed by readjudication of the appeal by multiple Supplemental Statements of the Case with the most recent in March 2012.  Such development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned VCAA letters informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, he was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified of the information and evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the May 2006 Board hearing.  Various medical records have been obtained and considered in conjunction with this case.

The Board acknowledges that the Veteran service treatment and personnel records are not on file, and it appears they may have been destroyed in a fire.  The only record that appears to be on file is in regard to treatment for a condition other than what is the focus of this appeal; i.e., it is not relevant to the disposition of this case.  All efforts to obtain the absent and/or alternative records have been unsuccessful.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

Regarding alternate sources of evidence which may substitute for service treatment records, in December 2002 and June 2003, the RO contacted the Veteran in writing and requested that he return NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  In July 2005, he was contacted and informed that alternate sources of evidence could be submitted in connection with another pending claim, such as statements from military medical personnel, buddy certificates or statements, state or local accident and police reports, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom he was treated after separation, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  Although this letter was not sent in connection with the current claims, there is no prejudicial error.  The Veteran was already aware of the unavailability of the majority of his service treatment records from prior notices.  During the hearing, the Veteran described the accident in service, he reported treatment in 1956 at VA when he was injured at his civilian employment, as well as treatment by a chiropractor, and a private physician.  The Veteran was asked if he had a copy of his service treatment records, and he replied in the negative.  He was also asked if he stayed in touch which anyone who he told about the accident when it happened or the people who treated him.  He replied in the negative.  The Veteran was asked to obtain and submit documentation from the chiropractor and the private physician.  He submitted a statement from the chiropractor who remembered treating the Veteran for low back pain but the medical records had been destroyed.  The Veteran also submitted records from the private physician.  Moreover, as explained below, the Board finds credible the Veteran's report of the accident in service.  

The Board also notes that the Veteran has reported treatment at the VA Medical Center (VAMC) in Dallas, Texas, from 1956 to 2000, and this case was previously remanded in September 2007 and July 2009 to request such records.  Multiple requests for such records were made to the Dallas VAMC.  As detailed in a November 2010 Formal Finding, it was noted that the Dallas VAMC responded in March 2010 that there were no records for the period from 1956 to July 2000.  Further, the Veteran was informed of the unavailability of such records by the October 2010 VCAA letter.  This letter informed the Veteran of the records that VA could not obtain, that the records were requested from the Dallas VAMC, and that VA would might make a decision within 10 days unless the Veteran sent any information or evidence (the records or the location of the records) as soon as he could.  This satisfies the requirements of 38 C.F.R. § 3.159(e) as the Veteran was informed of the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of further action VA would take including deciding the claim based the evidence of record unless the records were submitted, and informed the Veteran that he was responsible for submitting the records or information as to the location of the records.   

Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  

With respect to the aforementioned May 2006 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who conducted the May 2006 hearing accurately noted the current appellate issues, and asked questions to clarify both the Veteran's contentions and his treatment history.  In pertinent part, the VLJ noted that the RO had been unable to locate the Veteran's service treatment records, that they may have been destroyed in a fire, and asked if the Veteran had any copies of such records.  The undersigned asked the Veteran if his physician ever mentioned what caused the current problems, specifically whether they were related to the accident in service.  He responded that the physician did not mention that but thought it was related to his civilian employment.  See BVA hearing transcript at p. 14.  In addition, the Board remand of June 2011 indicated that the RO should inform the Veteran that he could submit a nexus opinion.  This was accomplished by way of a letter dated later that same month.  Also, as detailed above, the Board has already determined the Veteran has received adequate notification as to what is necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2006 hearing.  In fact, his accredited representative stated at the close of the hearing that "[w]e feel he has had an adequate opportunity to state his contentions in the light of testimony provided here today."  Transcript p. 14.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded multiple VA medical examinations regarding this case in July 2010 and June 2011, and were requested to provide an opinion as to the etiology of the Veteran's current disabilities of the low back and hips.  Granted, as detailed below, these examiners initially indicated that they could not provide an opinion without resorting to speculation.  However, the June 2011 VA examiner did provide a subsequent opinion in October 2011 regarding the etiology of these disabilities supported by stated rationale.  As this opinion is based upon both a physical evaluation of the Veteran and an accurate understanding of his documented medical history based upon review of his VA claims folder, the Board finds that it is supported by an adequate foundation.  Further, pursuant to the Board's remand directives, such an opinion was to be based upon the assumption that the claimed in-service injuries actually occurred, and the nature of the current disabilities.  No competent medical opinion is of record which explicitly refutes that of the October 2011 VA opinion, and no prejudice has been demonstrated therein.  Consequently, the Board finds that this opinion is adequate for resolution of this case.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In this case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a disorder of the low back and hips and they must be denied.

The Veteran claims entitlement to service-connected for the residuals of injuries to the low back and hips incurred during combat operations in Korea.  He essentially contends that during active service in Korea he was in a truck accident when his truck rolled over on him and he was pinned underneath the truck for approximately 30 minutes before he was rescued.  He asserts that as a result of this accident he has current disabilities of the back and hips.  The Veteran has consistently reiterated these assertions in hearing testimony as well as written statements submitted to the Board and RO throughout the appeal period. 

The Veteran maintains that he served in combat during service in Korea.  His DD Form 214 indicates that the Veteran's principle duty assignment was with Co B of the 74th Engineering Bn.  Additionally, the Veteran was awarded the Korean Service Medal with one Bronze Service Star, the United Nations Service Medal, the National Defense Service Medal and the Merit Unit Citation.  According to the Veteran, his duties required him to bring food to the front lines daily.  During those times, he maintains he received incoming rounds of mortar, artillery, and other enemy fire. 

As mentioned above, VA has attempted to obtain the Veteran's service treatment records and service personnel records, and has been informed that the Veteran's service records have been destroyed by fire and are unavailable.  

The provisions of 38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the term "engaged in combat with the enemy" in § 1154(b) requires that the veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).  The Federal Circuit further held that a showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)."  Id.  Moreover, it is observed that the Federal Circuit's holding in Moran is consistent with the findings of the VA Office of General Counsel in VAOPGCPREC 12-99 (Oct. 18, 1999) as to the meaning of the term "engaged in combat."

In this case, it is not clear from the evidence of record whether the Veteran actually engaged in combat while on active duty so as to gain the benefit of the provisions of 38 U.S.C.A. § 1154(b).  Nevertheless, it is irrelevant for the purpose of the ultimate adjudication of this case as the Board concludes he has provided credible testimony regarding his in-service injury.  Importantly, the Veteran is competent to report that he was in a truck accident in service and injured his back and hips at that time, and there is no reason to doubt the Veteran's credibility in that regard. 

The Board notes, however, that a finding the Veteran actually sustained the type of in-service injuries he describes does not end adjudication of this case.  Even the provisions of 38 U.S.C.A. § 1154(b) only serves to lighten the evidentiary requirement for showing service incurrence of an injury or disease; it does not lighten the evidentiary requirements for proving a present disability or an etiological relationship between present disability and some remote injury or disease of active service.  See Kessel v. West, 13 Vet. App. 9 (1999); Brock v. Brown, 10 Vet. App. 155, 162 ("[R]educed evidentiary burden provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the question of service incurrence, 'that is, what happened then -- not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required'" (quoting Caluza, 7 Vet. App. at 507)); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("Section 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition").

The Board notes that while the Veteran is competent as a lay person to describe his in-service injuries and resulting symptoms, he is not competent to diagnose a chronic disability or the etiology thereof.  In this case, his claimed disabilities involve internal joints and findings of arthritis, which are internal conditions requiring specific medical testing, such as X-ray studies, to diagnose.  Whether the type of current disabilities demonstrated by such medical testing are of the type that reflect they were incurred as a result of injuries sustained decades earlier in the 1950s as contended by the Veteran involves complex medical issues that requires competent medical evidence to resolve.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that the Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

Per the July 2009 remand instructions, the Veteran was afforded a VA joints examination and a VA spine examination in July 2010 to determine the current nature and likely etiology of any shoulder, hip and spine disability.  The examiner noted a review of the Veteran's claims folder in conjunction with the examinations, and also noted the Veteran's in-service history with regard to the reported truck injury. 

Per the physical examination of the hips, the Veteran complained of bilateral hip pain.  There was no intrinsic hip joint pathology according to the examiner; rather, it was referred pain from his back condition which would be addressed in a separate spine examination.  Regarding the requested medical opinion, the examiner indicated that he could not render the requested opinion because the service treatment records contained no useful information. 

The X-ray impression with regard to the back was degenerative disc disease changes at L3-L4, L5-S1 and to a lesser extent at L4-L5; disc spaces were present and degenerative facet arthrosis changes at L5-S1 were also present.  There was no gross abnormal osteolytic or osteoblastic bone changes.  There was mild degenerative joint disease changes at the right sacroiliac joint noted. 

The diagnosis was myofascial lumbar syndrome with radiation into the buttocks and iliac crest, which the Veteran described as "hips."  Regarding the requested medical opinion, once again, the examiner indicated that he could not render the requested opinion without resorting to speculation because there was no useful information found in the records regarding the Veteran's back. 

An award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  However, the Court has held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In the May 2011 remand, the Board found that July 2010 VA medical examinations were inadequate.  As detailed in the remand, the Board stated that first there were no service treatment records because they were destroyed in a fire.  Further, the Veteran's testimony regarding the history of his back injury was deemed credible, and was certainly "useful" information.  Thus, the basis for the lack of a medical opinion was inadequate.  Second, the examiners did not take into consideration the Veteran's reported history of the events that took place during service, or state why an opinion could not be rendered based on this reported history.  Thus, the examiner was required to base his or her opinion on this credible reported history, particularly given that the Veteran's STRs are unavailable through no fault of his own.  This was not accomplished.  Therefore, the Board concluded that the examiner could have opined as to whether the Veteran's current disabilities were as likely as not (at least a 50 percent probability) due to the claimed in-service injuries, assuming the truck accident did in fact occur, based on the type of current disability shown on x-ray, the Veteran's currently reported symptoms, and the examiner's expertise in the field of orthopedics. 

In light of the foregoing, the Board remanded the matter for the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current back, hip and shoulder.  Moreover, in the remand directives, the Board specifically stated that the examiner's opinion should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.  (Emphasis in original).

The Veteran underwent a new VA medical examination in June 2011, which evaluated his lumbar spine, shoulders and hips.  The examiner noted that the claims folder had been reviewed.  Impressions following examination of the Veteran included degenerative disc disease of the lumbar spine; neuroforaminal stenosis of multiple levels of the lumbar spine; degenerative arthritis of the right shoulder; supraspinatus tear of the right shoulder; infraspinatus tendinitis of the right shoulder; tear of the long head of the biceps of the right shoulder; degenerative arthritis of the left shoulder; and indicated that his complaints of hip pain were from radiation from his back.

The examiner noted that the question asked was whether the Veteran's disabilities of the back, shoulder, and hips related to his military service.  After examining the claims folder the examiner sated there were no treatment records in the Veteran's service treatment records.  Therefore, the examiner stated it would be speculation on his part to attribute any back, shoulder, or hip problems to his military service without evidence in his service records.

In short, it appears that the original June 2011 VA examination contained the same error as that of the July 2010 VA examinations in this case.  However, in an August 2011 deferred rating decision, it was determined that an addendum was required from the June 2011 VA examiner.  The deferred rating decision noted the examiner's statement that an opinion could not be provided without resort to speculation without evidence in the Veteran's service records, and that the Veteran's service records were destroyed in a fire.  Therefore, the examiner was asked to opine as to whether the Veteran's current disabilities were as likely as not (at least 50 percent probability) due to the claimed in-service injuries, assuming the truck accident did in fact occur, based on the type of current disability shown on X-ray, the Veteran's currently reported symptoms, and the examiner's expertise in the field of orthopedics.

In the October 2011 VA addendum/opinion, the June 2011 VA examiner again noted that the claims folder was reviewed.  The examiner stated that the Veteran's spine and hip were degenerative secondary to wear and tear and aging process.  Therefore, the spine and hip were less likely than not related to military service.  

Inasmuch as the examiner was specifically requested to consider whether the current disabilities were consistent with having been incurred as a result of the type of in-service injuries described by the Veteran, it is clear that the aforementioned opinion was in the negative.  Rather, the examiner indicated the current disabilities were consistent with the aging process.  As detailed above, the Board has determined that competent medical evidence was necessary to resolve these claims, this opinion is supported by an adequate foundation, is adequate for resolution of this case, and there is no competent medical evidence which explicitly refutes the findings of this VA medical opinion.  

The Veteran has reported that he was injured in service and has suffered since.  See VA Form 21-4142 dated in October 2002.  During the hearing, he testified that he started to get treatment after service in approximately 1956 at the Dallas VAMC.  At that time he was working and suffered an injury which resulted in his back and shoulder bothering him.  He stated that his right hip hurt worse than the left.  At times, his whole leg would go numb.  He thought the civilian injury brought back the older injury.  After the hearing, the Veteran submitted a statement from a chiropractor who had treated him in 1969 or 1970 for severe low back pain.  The chiropractor indicated that the actual records of treatment had been destroyed.  To the extent that the Veteran reports continuity of symptomatology, which statements are entitled to a finding of credibility and probative weight, they are outweighed by the medical opinion.  The examiner found that the Veteran's current disability of the low back and hip is secondary to wear and tear and the aging process.  Therefore, the spine and hip disabilities were found to be less likely than not related to military service.  Moreover, there is no showing of the currently diagnosed disabilities for many years after service.  This is also evidence against the Veteran's claims.  The examiner's opinion is entitled to great probative weight as it is based on a review of the claims folder, a physical examination and as an opinion with rationale was provided by a medical professional.  In sum, the opinion by a medical professional outweighs the Veteran's lay statements of continuity of symptomatology.  

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record reflects that the Veteran's hip problems are the result of his low back disorder; and that the preponderance of the competent medical and other evidence of record is against a finding that the disabilities of the low back and hips were incurred service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a disorder of the hips is denied.


REMAND

Regrettably, additional development is required with respect to the claim involving service connection for residuals of injuries to the shoulders.  

In the May 2011 remand, the Board found that July 2010 VA medical examinations were inadequate.  As detailed in the remand, the Board stated that first there were no service treatment records because they were destroyed in a fire.  Second, the examiners did not take into consideration the Veteran's reported history of the events that took place during service, or state why an opinion could not be rendered based on this reported history.  Thus, the examiner was required to base his or her opinion on this credible reported history, particularly given that the Veteran's STRs are unavailable through no fault of his own.  This was not accomplished.  Therefore, the Board concluded that the examiner could have opined as to whether the Veteran's current disabilities were as likely as not (at least a 50 percent probability) due to the claimed in-service injuries, assuming the truck accident did in fact occur, based on the type of current disability shown on x-ray, the Veteran's currently reported symptoms, and the examiner's expertise in the field of orthopedics. 

In light of the foregoing, the Board remanded the matter for the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current back, hip and shoulder disorder.  Moreover, in the remand directives, the Board specifically stated that the examiner's opinion should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.  (Emphasis in original).

The Veteran underwent a new VA medical examination in June 2011, which evaluated his shoulders.  The examiner noted that the claims folder had been reviewed.  Impressions following examination of the Veteran included degenerative arthritis of the right shoulder; supraspinatus tear of the right shoulder; infraspinatus tendinitis of the right shoulder; tear of the long head of the biceps of the right shoulder; and degenerative arthritis of the left shoulder.

The examiner noted that the question asked was whether the Veteran's disabilities of the shoulder related to his military service.  After examining the claims folder the examiner stated there were no treatment records in the Veteran's service treatment records.  Therefore, the examiner stated it would be speculation on his part to attribute any shoulder problems to his military service without evidence in his service records.

In the October 2011 VA addendum/opinion, the June 2011 VA examiner again noted that the claims folder was reviewed.  The examiner stated that the Veteran had surgery on shoulder 50 years after service, and that it was less likely than not that the shoulder was related to service.

This opinion, however, does not explain whether the Veteran has disabilities of the shoulders that are related to service.  The only rationale provided was that the Veteran had surgery 50 years after service.  Accordingly, another examination is warranted following additional development.  

The Veteran submitted evidence from a private physician, Dr. Ippolito, which indicates that there may be Workman's Compensation records pertaining to the shoulder(s) on file with the U.S. Department of Labor.  This evidence should be requested on remand.

In addition, the Veteran reported that he had surgery privately in 2009 concerning his shoulder.  These records have not yet been submitted or identified.  However, this should be accomplished on remand.  

In addition, recent VA treatment records dating from July 2011 should also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA medical records pertaining to the Veteran that date from July 2011.  

2.  Contact the Veteran and request that he submit or identify medical records pertaining to treatment for disabilities of his shoulders that are not already of record, including records from his 2009 surgery.  The Veteran should be asked to complete and return any necessary authorization forms that would allow VA to seek identified records on his behalf.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain records pertaining to the Veteran from the U.S. Department of Labor's Office of Workers' Compensation Programs (OWCP).  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After the above development is complete, schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of current disabilities of the shoulders.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that left and right shoulder disabilities began in or are related to active service, to include as a result of the in-service truck accident.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion. That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  After ensuring the examination report is in compliance with the Board's directive and after conducting any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


